Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,6,9-11, and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Geserich U.S. Patent No. 10,502,613.
Claim 1, Geserich teaches a conveyor belt unit 1,2 for conveying an object over a dynamic checkweigher 25 Fig. 4a, comprising: a carrier frame 257; a belt body 251,252,253 connected to the carrier frame 257 for conveying the object, comprising: a pair of rollers 2501,2511,2521,2531, one arranged at an end of the belt body 251 in a transport direction and one arranged at an end contrary to the transport direction; and a conveyor belt 251 tensioned across the pair of rollers 2501,2511,2521,2531; a motor 256 arranged to drive the conveyor belt 251 by means of one of the rollers 
Claim 2, Geserich teaches the rotating joint element 307 comprises a pair of joint legs 305,306 connected by the thin material bridge 303 Fig. 11.
Claim 3, Geserich teaches one of the joint legs 306 is used to attach the rotating joint 307 element to the belt body 251,252,253 and the other joint leg 305 is used to attach the rotating joint element 307 to the carrier frame 257, such that swivelling the belt body 251 relative to the carrier frame 257 about the rotating joint element 307 moves the conveyor belt unit 25 from the ready-to-operate configuration into the not-ready-to-operate configuration and vice versa C14 L50-67.
Claim 6, Geserich teaches the rotating joint element 307 is attached to the belt body 251,252,253 and to the carrier frame 257 such a way that the defined rotary axis is aligned at right angles to the transport direction Fig. 11.
Claim 9, Geserich teaches support elements 259,26, arranged opposite the rotating joint element 307, that support the belt body 251,252,253 against the carrier frame 257 when the conveyor belt unit 25 is in the ready to operate configuration Fig. 11.
Claim 10, Geserich teaches a tension lever 301, configured for transfer between a lower snap-in position corresponding to the ready-to-operate configuration and an upper snap-in position corresponding to the not-ready-to-operate configuration, the tension 
Claim 11, Geserich teaches the lower snap-in position and the upper snap-in position are defined in a matrix, through which an end of the tension lever 301 that is distal to the belt body 251,252,253 reaches C14 L50-67 Fig. 11.
Claim 13, Geserich teaches in the ready-to-operate configuration, the tension lever 301 snaps under tension into the lower snap-in position, thereby pressing the belt body 251,252,253 onto the support elements 259,26.
Claim 14, Geserich teaches in the not-ready-to-operate configuration, the tension lever 301 is supported against the upper snap-in position, thereby holding the belt body 251 in the swivelled position Fig. 11.
Claim 15, Geserich teaches the conveyor belt unit 1,2 is arranged as one of: a feed belt unit 251,252,253; a weighing belt unit 25; or a discharge belt unit Abstract.
Allowable Subject Matter
Claims 4,5,7-8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362.  The examiner can normally be reached on Monday - Thursday 8am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS
4. The conveyor belt unit of claim 3, wherein the rotating joint element is attached to the belt body and to the carrier frame with the defined rotary axis aligned parallel to the transport direction.

7. The conveyor belt unit of claim 6, wherein the rotary axis lies below an end of the belt body that extends in transport direction.
8. The conveyor belt unit of claim 6, wherein the rotary axis lies below an end of the belt body that extends contrary to the transport direction.
12. The conveyor belt unit of claim 11, wherein: the matrix is situated in a side element of the carrier frame, below the support elements or the rotating joint elements; or the matrix is situated in a cross-element of the carrier frame which lies below the support elements or the rotating joint element and connects the side elements.